In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15‐1242

ANTHONY ZIMMERMAN, et al.,
                                                Plaintiffs‐Appellants,

                                  v.


JEFFREY DORAN, et al.,
                                               Defendants‐Appellees.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division.
           No. 3:12‐cv‐50257— Frederick J. Kapala, Judge. 


 ARGUED SEPTEMBER 24, 2015 — DECIDED NOVEMBER 24, 2015


   Before MANION, ROVNER, and HAMILTON, Circuit Judges.

    ROVNER, Circuit Judge.  Anthony Zimmerman and Premier
Forest  Products,  Inc.  (“Premier”),  of  which  Zimmerman  is
president and owner, filed a complaint under 42 U.S.C. § 1983
against defendants Jeffrey Doran, Ryan Kloepping, Kenneth
Sandy,  and  Michael  Rannow,  who  held  the  positions
respectively of sheriff, deputy, chief deputy, and detective of
the Carroll County Sheriff’s Office. The complaint alleged false
2                                                        No. 15‐1242

arrest in violation of the Fourth Amendment and deprivation
of property without due process in violation of the Fourteenth
Amendment.  The  parties  presented  the  district  court  with
cross‐motions for summary judgment, and the court granted
summary judgment for the defendants and denied summary
judgment to the plaintiffs.
    Because  the  parties’  Rule  56.1  submission  failed  to
succinctly identify the undisputed issues of fact, and instead
included irrelevant facts and legal arguments, the district court
gleaned the facts from the record as a whole. We rely on the
district court’s recitation of facts which are not contested by the
parties on appeal. 
       On  April  20,  2010,  Premier  entered  into  a  contract  with
Raymond Cichon, a landowner in Carroll County, to harvest
trees from Cichon’s property. This agreement was the second
contract between the parties for the harvesting of trees. The
first was in November 2009 for the harvesting of merchantable
walnut  trees  on  Cichon’s  property,  and  was  successfully
concluded  by  the  end  of  2009.  The  April  2010  contract  was
titled  “Timber  Sale  Contract  and  Deed  to  Timber,”  and
provided that Premier “may cut and remove from [Cichon’s]
Lands all the timber marked or designated for removal,” and
further stated that Premier would “harvest all merchantable
Aspen,  Elm,  Box  Elder,  Mulberry,  Black  Locust  and  all
merchantable storm damaged timber including Oak, Cherry,
Hickory, Ash, Walnut and Basswood.” Toward that end, the
contract granted Premier “access to the timber or other forest
products  designated  in  this  contract.”  Premier  recorded  the
contract  with  the  county  on  May  26,  2010,  and  began  its
No. 15‐1242                                                         3

logging operations on July 15, 2010. The project was expected
to last one month but was delayed by rain. 
     In August 2010, the events forming the basis of this case
occurred.  According  to  Cichon,  he  learned  at  that  time  that
Premier  had  been  harvesting  trees  without  regard  to  fence
lines and thereby removing trees from the property of two of
his  neighbors  as  well  as  from  the  township’s  right  of  way.
Cichon also was concerned that Premier was destroying the
ground in its work because the ground was unusually wet at
the time. In response to those concerns, Cichon contacted his
attorney who sent a letter on August 20, 2010, to Richard C.
Zimmerman (who was Zimmerman’s father and the former
owner of Premier) demanding that Premier “cease and desist
from  any  further  cutting  of  trees,  removing  of  any  wood
products, further destruction of the land, and performing any
other activities on the Property.” Although the letter was sent
to his father, Zimmerman acknowledged that he received the
letter  on  August  24  or  25,  but  he  disregarded  it  because  he
believed that the contract could be halted only through a court‐
issued temporary restraining order. 
   Cichon also contacted the Carroll County Sheriff’s Office in
an attempt to halt the logging operations on his property. On
August  23,  2010,  he  informed  the  dispatcher  that  he  had
“retained  a  logger  to  do  some  work  on  [his]  land”  but  the
logger had “taken more than he was supposed to.” He further
advised the dispatcher that he had retained an attorney and
served a “cease and desist” on the logger,” and that the logger
was  “pulling  in  there  right  now  in  the  darkness  to  load  up
some trees” and requested that the dispatcher send someone
out to the property. Deputy Hiher, who is not a defendant in
4                                                    No. 15‐1242

this action, responded to the scene and had the loggers unload
the logs and place them back on the property. Informed of that
development by his employees, Zimmerman vowed to return
to the property the next day. He texted Cichon at 3:10 a.m. on
August 24, 2010, and the two exchanged texts in which Cichon
told Zimmerman that a stop work order had been issued and
that Premier was not to do any work on the property until the
matter was resolved. Cichon also informed Zimmerman that
he would call the sheriff for trespassing if Zimmerman failed
to comply. Zimmerman, however, proceeded to the property
with  the  trucks  that  morning  and  waited  as  the  logs  were
loaded and transported to the mill. 
    At 6:59 that same morning, Cichon again sought help from
the Sheriff’s office and Deputy Kloepping and Chief Deputy
Sandy  soon  arrived  at  the  property.  Zimmerman  informed
them that he had never been served with a cease and desist
order and showed them the contract granting him the right to
harvest  timber  on  the  property.  Kloepping  then  spoke  with
Sheriff  Doran  and  Carroll  County  State’s  Attorney  Scott
Brinkmeier on the telephone regarding how to proceed in the
matter. Both Doran and Brinkmeier responded that if Cichon
wanted Zimmerman to leave the property, Zimmerman had to
comply and he could pursue any breach of contract claims in
a civil lawsuit. Brinkmeier further declared that if the property
owner wanted someone to leave his property and the person
refused, that was a criminal matter and the person could be
arrested for criminal trespass. 
   Kloepping  relayed  that  information  to  Sandy,  who  then
advised  Zimmerman  that  he  needed  to  exit  the  property
because  the  owner  did  not  want  him  there  and  that  if  he
No. 15‐1242                                                         5

returned  he  would  be  arrested  for  criminal  trespass.
Zimmerman agreed to leave for the day. He then investigated
whether a temporary restraining order had been filed against
him  and  discovered  that  nothing  had  been  filed.  In  the
meantime, Kloepping also inquired further into the situation,
requesting a copy of the cease and desist order from Cichon,
who  faxed  it  to  him.  Kloepping  noticed  that  the  cease  and
desist  order  did  not  show  service  and  spoke  with  Cichon’s
attorney the next day who informed him that he had not yet
received  a  return  receipt  showing  delivery  of  the  cease  and
desist  letter.  Cichon’s  attorney  also  notified  Kloepping  that
they  were  in  the  process  of  filing  a  federal  lawsuit  against
Premier  and  maintained  that  Premier  had  taken  numerous
trees that it did not have permission to harvest and that the
contract was fraudulent. Cichon’s attorney further indicated
that  Zimmerman  should  be  arrested  if  he  returned  to  the
property. 
    On  the  morning  of  August  25,  Sandy  spoke  with
Zimmerman and Zimmerman informed him that he was back
on  the  property  and  was  cutting  wood.  Zimmerman
maintained that since there was no cease and desist order filed,
he had the right to fulfill his contract and that the matter was
a civil not criminal concern. Sandy alerted Zimmerman that he
would be arrested for trespass if he was found on the property. 
    Accordingly,  Deputies  Sandy,  Kloepping  and  Rannow
proceeded  to  the  property  and  discovered  Zimmerman
removing trees from the ground on Cichon’s property using a
“large  motorized  construction  machine.”  After  allowing
Zimmerman to drive the machine off the property and park it,
they arrested him.
6                                                      No. 15‐1242

    Zimmerman  alleges  that  the  defendants  violated  his
constitutional rights in arresting him for criminal trespass. The
district court granted summary judgment for the defendants,
concluding that the defendants possessed probable cause for
the arrest and alternatively that the defendants were entitled
to qualified immunity for their actions. The appellants provide
only  a  generalized,  cursory  argument  that  the  district  court
erred in finding qualified immunity, and as that is dispositive
we confine our analysis to that issue.
    We review a district court’s grant of summary judgment
based on qualified immunity de novo, accepting all facts and
inferences in the light most favorable to the non‐moving party.
Hardaway v. Meyerhoff, 734 F.3d 740, 743 (7th Cir. 2013). Under
the doctrine of qualified immunity, officials are shielded from
civil liability “‘insofar as their conduct does not violate clearly
established  statutory  or  constitutional  rights  of  which  a
reasonable person would have known.’” Pearson v. Callahan,
555 U.S. 223, 231 (2009), quoting Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982). A right is clearly established if it is sufficiently
clear that any reasonable official would understand that his or
her actions violate that right, meaning that existing precedent
must  have  placed  the  statutory  or  constitutional  question
beyond debate. Mullenix v. Luna, ___ U.S. ___, 136 S. Ct. 305,
308 (2015); Kingsley v. Hendrickson, 801 F.3d 828, 832 (7th Cir.
2015).  “Put  simply,  qualified  immunity  protects  ‘all  but  the
plainly incompetent or those who knowingly violate the law.’”
Mullenix, 136 S. Ct. at 308, quoting Malley v. Briggs, 475 U.S.
335, 341 (1986). 
   The  Supreme  Court  has  repeatedly  cautioned  against
defining clearly established law at a high level of generality.
No. 15‐1242                                                        7

Id.; City and County of San Francisco, Calif. v. Sheehan, ___ U.S.
___, 135 S. Ct. 1765, 1775‐76 (2015). 
       The  dispositive  question  is  “whether  the
       violative nature of particular conduct is clearly
       established.  ...  This  inquiry  “‘must  be
       undertaken in light of the specific context of the
       case,  not  as  a  broad  general  proposition.’”  ...
       Such  specificity  is  especially  important  in  the
       Fourth  Amendment  context,  where  the  Court
       has recognized that “[i]t is sometimes difficult
       for  an  officer  to  determine  how  the  relevant
       legal  doctrine  ...  will  apply  to  the  factual
       situation the officer confronts.”
[citations omitted] Mullenix, 136 S. Ct. at 308; see also Brosseau
v. Haugen, 543 U.S. 194, 198‐200 (2004); Sheehan, 135 S. Ct. at
1775‐76. 
    Zimmerman has failed to identify any factually similar case
that  would  have  alerted  the  defendants  that  they  lacked
probable cause to arrest him for trespass. Instead, Zimmerman
relies  on  generalized  assertions  of  law,  arguing  that  it  was
clearly  established  that  absent  probable  cause,  the  officers
could  not  arrest  him  for  trespass.  The  Supreme  Court  has
consistently rejected formulations of qualified immunity in the
Fourth Amendment context that are based on such generalized
assertions.  For  instance,  the  Court  held  that  the  required
degree of specificity was lacking where the clearly established
right  was  defined  as  the  “right  to  be  free  from  warrantless
searches  of  one’s  home  unless  the  searching  officers  have
probable cause and there are exigent circumstances.” Anderson
8                                                         No. 15‐1242

v. Creighton, 483 U.S. 635, 640 (1987); Mullenix, 136 S. Ct. at 308‐
10.  That  formulation,  rejected  in  Anderson,  is  materially
indistinguishable  from  the  formulation  set  forth  by
Zimmerman.  It  is  not  enough  to  simply  assert  that  it  was
clearly  established  law  that  officers  need  probable  cause  to
arrest a person. Zimmerman needed to demonstrate that it was
clearly  established  that  probable  cause  was  lacking  in  the
circumstances presented here. 
    Zimmerman provides no caselaw setting forth the relative
rights of a property owner and the possessor of a timber deed.
Under  Illinois  law,  the  criminal  offense  of  trespass  is
committed when a person “... enters upon the land of another,
after receiving, prior to entry, notice from the owner ... that the
entry is forbidden” or “remains upon the land of another, after
receiving notice from the owner ... to depart.” 720 ILCS 5/21‐
3(a).  It  is  undisputed  that  Zimmerman  received  notice  to
depart  the  property,  both  from  the  owner  in  the  cease  and
desist  letter  and  in  texts,  and  from  the  officers  relaying  the
information  to  him  directly.  He  chose  to  remain  on  the
property against the owner’s wishes and therefore falls within
the plain language of the criminal statute. Moreover, before
arresting Zimmerman, the defendants attempted to sort out the
relative legal rights, including contacting the state’s attorney
for  advice  as  to  whether  the  actions  constituted  criminal
trespass. We have held that “‘[c]onsulting a prosecutor may
not give an officer absolute immunity from being sued for false
arrest,  but  it  goes  far  to  establish  qualified  immunity.
Otherwise the incentive for officers to consult prosecutors—a
valuable  screen  against  false  arrest—would  be  greatly
diminished.’” Fleming v. Livingston Cnty., Ill., 674 F.3d 874, 881
No. 15‐1242                                                           9

(7th Cir. 2012), quoting Kijonka v. Seitzinger, 363 F.3d 645, 648
(7th Cir. 2004).
    Zimmerman’s claim that no reasonable officer could believe
that there was probable cause to believe he was trespassing is
based  on  his  theory  that  the  timber  deed  rendered  him  the
“owner” of the property. He further faults the defendants for
failing to read the timber deed which he asserts would have
established his right to remain on the property. 
    Zimmerman,  however,  provides  no  caselaw  that  would
have indicated to the defendants that a timber deed granted
such rights to the recipient. The timber deed itself transfers to
him only ownership of the specified timber and grants a right
of  access  to  harvest  the  timber.  It  does  not  provide  that  the
right of access is unbounded and cannot be restricted in time
or  manner  by  the  property  owner.  In  addition,  Cichon  had
informed the defendants that Premier was harvesting timber
beyond that allowed in the agreement, and if the actions were
outside the terms of that agreement then that agreement could
not be a source of his relative rights.
    Zimmerman  provides  only  citations  to  two  cases
establishing that a possessor of a timber deed has a legal right
to  be  on  the  land  under  the  contract,  Matthews  v.  Brown,  62
N.C. App. 559, 561 (1983) and Mitchell v. Broadway, 177 N.C.
App. 430, 434‐35 (2006), but that is insufficient. As an initial
matter, the cases are from courts in North Carolina and do not
even address Illinois law, which controls here. Under Illinois
law, an individual can be guilty of criminal trespass even if the
initial  entry  was  lawful  if  the  person  refuses  to  leave  the
property after receiving notice from the owner to depart. People
10                                                       No. 15‐1242

v. Kraft, 660 N.E.2d 114, 117 (Ill. App. 1 Dist. 1995). Therefore,
the legality of his initial entry is not dispositive. As the district
court  noted,  Zimmerman  failed  to  provide  any  caselaw
establishing  the  legal  impact  of  a  timber  deed  in  Illinois  or
indicating that Zimmerman thereby possessed an ownership
interest  that trumped the property  owner’s right to exclude
others  from  his  property,  particularly  where,  as  here,  the
owner had indicated that the exclusion was temporary until
the situation could be worked out between them. In fact, at
least  in  the  context  of  civil  trespass,  a  number  of  courts
addressing  claims  that  a  person  was  harvesting  timber
inconsistent  with  the  provisions  of  a  timber  deed  have
recognized  that  the  person  on  the  property  pursuant  to  the
timber deed can nevertheless commit trespass. Dugal Logging
Inc., v. Arkansas Pulpwood Co., 988 S.W.2d 25, 32‐33 (Ark. App.
Ct. 1999); Boswell v. Roy O. Martin Lumber Co., Inc., 355 So.2d 33,
36 (La. App. Ct. 1978) rev’d on other grounds Boswell v. Roy O.
Martin Lumber Co., Inc., 363 So. 2d 506 (La. S. Ct. 1978); Morgan
v.  Fuller,  441  So.2d  290  (La.  App.  Ct.  1983).  Because
Zimmerman  has  not  identified  clearly  established  law  that
would alert the officers that a person on land pursuant to a
timber deed cannot commit trespass, the district court did not
err in granting summary judgment to the defendants on the
ground of qualified immunity. 
   The district court similarly did not err in granting summary
judgment  to  defendants  on  the  plaintiffs’  claim  under  the
Fourteenth  Amendment  that  the  actions  of  the  defendants
shocked the conscience. In light of the repeated warnings from
the officers that the property owner wanted Zimmerman to
leave the property and that he would be arrested for trespass
No. 15‐1242                                                    11

if he refused to do so, and his ultimate decision to nevertheless
remain on the property, the plaintiffs have not demonstrated
that the defendants engaged in arbitrary conduct unjustifiable
by any government interest. See Remer v. Burlington Area Sch.
District, 286 F.3d 1007, 1013 (7th Cir. 2002) (recognizing that an
abuse of power is arbitrary if it shocks the conscience and the
plaintiff demonstrates that the official conduct is unjustifiable
by any governmental interest); Steen v. Myers, 486 F.3d 1017,
1023 (7th Cir. 2007).
   The decision of the district court is AFFIRMED.